DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 03/01/2021. As directed by the amendment: claims 1, 8 – 11, 13 – 15, and 23 – 26 have been amended.  Thus, claims 1 – 26 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 10 – 11, filed 03/01/2021, with respect to the drawing objections have been fully considered and are persuasive. In particular the replacement of the Figures. 3 – 4, 7, and 13A – 13B have rendered the objection moot. The drawing objection of the figures has been withdrawn. 
Applicant’s arguments, see page 11, filed 03/01/2021, with respect to the claim objections have been fully considered and are persuasive. The removal of the term maybe in claim 10 and the typographical error correction in claim 11 in accordance to the Office’s suggestion has rendered the objection moot.  The claim objection of claims 10 – 11 has been withdrawn. 
Applicant’s arguments, see page 11, filed 03/01/2021, with respect to the 112(b) rejection have been fully considered and are persuasive. The applicant’s amendment to the claims to address the 112(b) issues raised have rendered the rejection moot.  The 112(b) rejections of claims 9, 10, 24, and 26 have been withdrawn.
Applicant’s arguments, see pages 11 – 14, filed 03/01/2021, with respect to the rejections of claims 1 – 26 under USC 102(a)(1) and USC 103 have been fully considered and are persuasive. In particular, the applicant’s amendments to the independent claims 1 and 15 to further introduce the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 9, the claim is rendered indefinite by the limitation “three or more distal arms” as it is not clear if this limitation is the same as the “plurality of distal arms” in claim 1, or different. For the purpose of prior art examination the Office will interpret the claim language to instead read in claim 9, “by the plurality of distal arms of which there are at least three distal arms”. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4, 8 – 9 – 11, 13, 15, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrison et al (US 20050085846 A1), herein referenced to as “Carrison”.
In regards to claim 1, Carrison discloses: A thrombus retriever (see Figs. 1 – 5) comprising: a substantially cylindrical retriever body (see annotated Fig. 1 below, and Fig. 2, this body is substantially cylindrical as it circumferentially surrounds the deployment member and has two distinct ends) open at a proximal end (see annotated Fig. 1 below), open at a distal end (see annotated Fig. 1 below, both ends have significant gaps between the members that make up the body), having a longitudinal axis (see Figs. 1 – 5, the longitudinal axis follows the deployment member 16) , and capable of adopting a crimped conformation (see Fig. 3, [0030]) having a first diameter (while crimped the diameter is smaller) and a deployed conformation (see Fig. 2, [0030]) having a second diameter (while deployed the diameter is larger), and wherein the first diameter is smaller (see Fig. 3) than the second diameter (see Fig. 2), and a deployment member 16 (see Figs. 1 – 5, [0012]) attached to the distal end (see annotated Fig. 1 below and Fig. 2) of the retriever body (see annotated Fig. 1 below, and Fig. 2 for connection to the arms) through a plurality of distal arms 28a/b/c (see Figs. 1 – 5, [0015]) and configured such that a pulling force applied to the deployment member 16 creates an outwardly-directed force on the retriever body (see annotated Fig. 1 below [0014], 16 can be slid to move the end regions 24/30 to expand the retriever body as shown by the solid double arrow in annotated Fig. 1). 

    PNG
    media_image1.png
    539
    555
    media_image1.png
    Greyscale

In regards to claim 4, Carrison discloses: the thrombus retriever of claim 1, see 102 rejection above, wherein the retriever body (see annotated Fig. 1 below claim 1) is self-expanding (see [0030], nitinol, which the device is made of is a “self-expanding” device).
In regards to claim 8, Carrison discloses: the thrombus retriever of claim 1, see 102 rejection above, wherein the deployment member 16 extends through the retriever body (see annotated Fig. 1 below claim 1) along an axis (the axis is the same as the longitudinal axis) substantially parallel to the longitudinal axis of the retriever body (see annotated Fig. 1 below claim 1 and Fig. 2, the deployment member extends through the retriever body, central to the outermost portion of the retriever body).
(see annotated Fig. 1 below claim 1) is attached to the deployment member by three or more distal arms 28a/b/c, wherein the distal arms 28a/b/c extend from the distal end (see annotated Fig. 1 below claim 1) of the retriever body (see annotated Fig. 1 below claim 1) to an attachment point 32 (see Fig. 2, [0021]) on the deployment member 16 that is distal to a distal edge (see annotated Fig. 2 below, 32 is distal of the distal edge) of the retriever body (see annotated Fig. 1 below claim 1).

    PNG
    media_image2.png
    756
    736
    media_image2.png
    Greyscale


In regards to claim 10, Carrison discloses: The thrombus retriever of claim 1, see 102 rejection. Wherein the retriever body (see annotated Fig. 1 below claim 1) comprises two or more circumferential bands (see annotated Fig. 1 below) having loops (see annotated Fig. 1 below, these bands are loops as they circumferentially surround the longitudinal axis such that they “loop” or bend around the deployment member) forming a generally sinusoidal or zig-zag pattern (see annotated Fig. 1 below, a generally sinusoidal pattern is formed) around a circumference of the retriever body (see annotated Fig. 1 below claim 1; the circumferential bands wrap around the circumference of the retriever body see Fig. 2 for a perspective showing this), wherein consecutive circumferential bands (see annotated Fig. 1 below) are selected from the group of out of phase (see annotated Fig. 1 below, the sinusoids are out of phase from each other) and in-phase.

    PNG
    media_image3.png
    723
    862
    media_image3.png
    Greyscale

In regards to claim 11, Carrison discloses: The thrombus retriever of claim 1, see 102 rejection above, wherein the retriever body (see annotated Fig. 1 below claim 1) further comprises-a two or more leading arms 24a/24b/24c (see Fig. 2, [0021]) extending from the proximal end (see annotated Fig. 1 below claim 1) of the retriever body (see annotated Fig. 1 below claim 1) and are connected to the deployment member 16.
In regards to claim 13, Carrison discloses: The thrombus retriever of claim 1, see 102 rejection above, wherein the retriever body (see annotated Fig. 1 below claim 1) further comprises a collecting member 22 (see Figs. 2, 4, and 5, [0035], as can be seen in Figs. 4 and 5, the collecting member captures the clot 20) attached to two or more leading arms 24a, 24b, 24c extending from the proximal (see annotated Fig. 1 below claim 1) of the retriever body (see annotated Fig. 1 below claim 1) and are connected to the collecting member 22.
In regards to claim 15, Carrison discloses: A thrombus retriever (see Figs. 1 – 5) comprising: USActive 55698198.2-7-Serial No. a substantially circular or elliptical retriever body (see cylindrical body in annotated Fig. 1 below claim 1, the body is circular as it surrounds the deployment member in a circular fashion, see also Fig. 2 for another perspective) having a proximal end (see annotated Fig. 1 below claim 1) and a distal end (see annotated Fig. 1 below claim 1, both ends have significant gaps between the members that make up the body), and capable of adopting a crimped conformation (see Fig. 3, [0030]) and a deployed conformation (see Fig. 2, [0030]), wherein the retriever body (see annotated Fig. 1 below claim 1) is a ring or a ribbon (as a whole the proximal three looped sections 26a/b/c resemble a ring and the members that make up the retriever body itself are wires similar to applicant’s “ribbons” in [0082] of applicant’s specification), and a deployment member 16 (see Figs. 1 – 5, [0012]) attached to the distal end (see annotated Fig. 1 below claim 1) of the retriever body (see annotated Fig. 1 below claim 1) through a plurality of distal arms 28a/b/c (see Figs. 1 – 5, [0015]) and configured such that a pulling force applied to the deployment member 16 creates an outwardly-directed force on the retriever body (see annotated Fig. 1 below claim 1, [0014], 16 can be slid to move the end regions 24/30 to expand the retriever body as shown by the solid arrow in annotated Fig. 1 below claim 1).
In regards to claim 19, Carrison discloses: the thrombus retriever of claim 15, see 102 rejection above, wherein the retriever body (see annotated Fig. 1 below claim 1) is self-expanding (see [0030], nitinol, which the device is made of is a “self-expanding” device).
In regards to claim 23, Carrison discloses: The thrombus retriever of claim 15, wherein the retriever body (see annotated Fig. 1 below claim 1) is attached to the deployment member 16 by two or more distal arms 28a/b/c, wherein the distal arms 28a/b/c extend from the distal end (see annotated Fig. 1 below claim 1) of the retriever body (see annotated Fig. 1 below claim 1) to an attachment point 32 on the deployment member 16 that is distal to the a distal edge (see annotated Fig. 2 below claim 9, 32 is distal of the distal edge) of the retriever body (see annotated Fig. 1 below claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 – 7, 20 – 22, and 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Carrison.
In regards to claims 5 – 7, Carrison discloses: The thrombus retriever of claim 1, see 102 rejection above. Carrison does not explicitly disclose: wherein the crimped conformation has a diameter of 1-6 French, a diameter of 3-10 French, or a diameter of 10-20 French.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Carrison to have a crimped conformation has 1-6 French, a diameter of 3-10 French, or a diameter of 10-20 French, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed (see instant specification, page 5, [0016]).
In regards to claims 20 – 22, Carrison discloses: the thrombus retriever of claim 15, see 102 rejection above. Carrison does not explicitly disclose: wherein the crimped conformation has a diameter of 1-6 French a diameter of 3-10 French, or a diameter of 10-20 French.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Carrison to have a crimped conformation has 1-6 French, a diameter of 3-10 French, or a diameter of 10-20 French, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Carrison would not operate differently wherein the crimped conformation has a diameter of 3 – 10 French, particularly the expansion and utilization of the retriever body would be the same. Further, applicant places no criticality on the range claimed, (see instant specification, page 5, [0016]).
In regards to claim 24, Carrison discloses: The thrombus retriever of claim 15, see 102 rejection above. Carrison does not explicitly teach: wherein a plane of the retriever body is canted at an angle of 0°-45° relative to the deployment member.
 has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Carrison would not operate differently with a retriever body plane that is canted at an angle of 0° - 45° relative to the collecting member, since the device is already angled in order to retrieve a thrombus. Further, applicant places no criticality on the range claimed (see instant specification, [0081]). 
In regards to claim 25, Carrison discloses: The thrombus retriever of claim 15, wherein the retriever body (see annotated Fig. 1 below claim 1) is a ribbon (the members that make up the retriever body itself are wires similar to applicant’s use of “ribbon” in [0082] applicant’s specification) having a proximal edge (see annotated Fig. 1 below) and a distal edge (see annotated Fig. 1 below), the distal edge (see annotated Fig. 1 below) being medially- disposed relative to the proximal edge (see annotated Fig. 1 below, the distal edge is medial to the proximal edge). Carrison does not explicitly disclose: wherein the ribbon forms a canting angle of 135°-180°.

    PNG
    media_image4.png
    815
    749
    media_image4.png
    Greyscale

	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Carrison to have canting angle be an angle of 135° - 180°since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative (see instant specification, [0083]). 
Claims 12, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Carrison in view of Vale US (US 9433429 B2), herein referenced to as “Vale”.
In regards to claim 12, Carrison discloses: The thrombus retriever of claim 11, see 102 rejection above. Carrison does not explicitly disclose: wherein each of the leading arms is attached to the deployment member by one or more flexible wires.
However, Vale in a similar field of invention teaches a thrombus retriever 2040 (see Figs. 17A – 17C) with a deployment member 1531 (see Figs. 17a – 17c, col. 24, ll 31 – 42), a retriever body 1520 (see Figs. 17A – 17C), leading arms 1527 (see Figs. 17a – 17c), and a collecting member 1521 (see Figs. 17A – 17C). Vale further teaches: wherein each of the leading arms 1527 is attached to the deployment member 1531 by one or more flexible wires 1525 (see Figs. 17a – 17c, col. 24, ll 31 – 42). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an embodiment of Carrison to incorporate the teachings of Vale and have wherein each of the leading arms is attached to the deployment member by one or more flexible wires. Motivation for such can be found in Vale as a wire will limit at least one degree of expansion movement to prevent inadvertent expansion of the thrombus retriever until the surgeon deems it is necessary to expand the device to engage a clot (see col. 3, ll 18 – 30). 

However, Vale in a similar field of invention teaches: wherein each of the leading arms 1527 is attached to the collecting member 1521 by one or more flexible wires 1525 (see Figs. 17a – 17c, col. 24, ll 31 – 42). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an embodiment of Carrison to incorporate the teachings of Vale and have wherein each of the leading arms is attached to the collecting member by one or more flexible wires. Motivation for such can be found in Vale as a wire will limit at least one degree of expansion movement to prevent inadvertent expansion of the thrombus retriever until the surgeon deems it is necessary to expand the device to engage a clot (see col. 3, ll 18 – 30). 
	In regards to claim 26, Carrison discloses: The thrombus retriever of claim 15, see 102 rejection above. Carrison does not explicitly disclose: wherein a collecting member is attached to the retriever body by one flexible wire.
	However, Vale in a similar field of invention teaches: wherein a collecting member 1521 is attached to the retriever body 1520 by one flexible wire 1525 (see Figs. 17a – 17c, col. 24, ll 31 – 42).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an embodiment of Carrison to incorporate the teachings of Vale and have wherein a collecting member is attached to the retriever body by one flexible wire. Motivation for such can be found in Vale as a wire will limit at least one degree of expansion movement to prevent inadvertent expansion of the thrombus retriever until the surgeon deems it is necessary to expand the device to engage a clot (see col. 3, ll 18 – 30). 
Claims 2 – 3 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carrison in view of Richter (US 20090234433 A1), herein referenced to as “Richter”.
In regards to claim 2, Carrison discloses: the thrombus retriever of claim 1, see 102 rejection above. Carrison does not explicitly disclose: further comprising a covering at the distal end of the retriever body.
However, Richter teaches in a similar field of invention, a thrombus retriever (see Fig. 3) with a cylindrical body 34/35 and further teaches a covering 15 (see Fig. 3, [0040], ll 1 – 8) at the distal end of the retriever body 34/35 (see Fig. 3, [0040], ll 1 – 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carrison to incorporate the teachings of Richter and have a thrombus retriever with a cover at the retriever body. Motivation for such can be found in Richter, as this covering can enhance the structural flexibility of a device (see [0034]). 
In regards to claim 3, the combination of Carrison and Richter teaches: the thrombus retriever of claim 2, see 103 rejection above, Richter further teaches: wherein the covering is a mesh of polymer fibers (see [0034]), metal wires (see [0034], metal is known in the art), or a membrane with perforations (see [0034]). 
In regards to claim 16, Carrison discloses: the thrombus retriever of claim 15, see 102 rejection above. Carrison does not explicitly disclose: further comprising a covering at the distal end of the retriever body.
However, Richter teaches in a similar field of invention, a thrombus retriever (see Fig. 3) with a retriever body 34/35 and further teaches a covering 15 (see Fig. 3, [0040], ll 1 – 8) at the distal end of the retriever body 34/35 (see Fig. 3, [0040], ll 1 – 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carrison to incorporate the teachings of Richter and have a (see [0034]). 
In regards to claim 17, the combination of Carrison and Richter teaches: the thrombus retriever of claim 16, see 103 rejection above, Richter further teaches: wherein the covering is a mesh of polymer fibers (see [0034]), metal wires (see [0034], metal is known in the art), or a membrane with perforations (see [0034]). 
In regards to claim 18, the combination of Carrison and Richter teaches: the thrombus retriever of claim 16, see 103 rejection above, Richter further teaches: wherein the covering is bursiform (see Fig. 3, the mesh is cylindrical and therefore pouch-like in shape). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771